ICJ_037_AerialIndicent1955_GBR_BGR_1958-05-19_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER OF MAY 19th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE DU 19 MAI 1958
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United Kingdom v. Bulgaria),
Order of May roth, 1958: I.C.]. Reports 1958, p. 25.”

La présente ordonnance doit être citée comme suit :
« Affaire relative à l'incident aérien du 27 juillet 1955
(Royaume-Uni c. Bulgarie),
Ordonnance du 19 mai 1958: C.I. J. Recueil 1958, p. 25.»

 

Sales number 18 6
N° de vente:

 

 

 
1958
May 19th
General List :
No. 37

25

INTERNATIONAL COURT OF JUSTICE

YEAR 1958

May rgth, 1958

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of the Court;

Having regard to the Order of November 26th, 1957, in the case
concerning the Aerial Incident of July 27th, 1955, between the
United Kingdom of Great Britain and Northern Ireland and
Bulgaria, whereby June 2nd, 1958, was fixed as the time-limit
for the filing of the Memorial of the Government of the United
Kingdom of Great Britain and Northern Ireland and the fixing of
the time-limit for the filing by the Respondent of its Counter-
Memorial was reserved for a subsequent Order;

Having regard to the Order of January 27th, 1958, in the said
case, whereby December gth, 1958, was fixed as the time-limit
for the filing of the Counter-Memorial of the Government of the
People’s Republic of Bulgaria and the rest of the procedure was
reserved for further decision;

Whereas, by a letter of May 6th, 1958, received in the Registry
on May 7th; the Agent for the Government of the United Kingdom
of Great Britain and Northern Ireland requested an extension to

4
26 AERIAL INCIDENT (U.K. v. BULGARIA) (ORDER Ig V 58)

September 2nd, 1958, of the time-limit for the filing of the Memorial
of that Government;

Whereas, on May 7th, 1958, a copy of the said letter was sent
to the Agent for the Government of the People’s Repüblic of
Bulgaria, who was invited to state the views of his Government
on the request therein contained as soon as possible; and whereas.
the Bulgarian Minister for Foreign Affairs was the same day
notified by a telegram of the request;

Whereas no reply to these communications has yet reached the
Registry ;

Whereas, however, by a letter of January 18th, 1958, which was
received in the Registry on January 22nd, and upon which the
aforementioned Order of January 27th, 1958, was made, the Agent
for the Government of the People’s Republic of Bulgaria, who had
been informed of the date fixed for the filing of the Memorial
of the Government of the United Kingdom of Great Britain and
Northern Ireland, stated that he considered that, in accordance
with Article 37 of the Rules and in connection with Article 62 of
the Rules, the Court should fix a time-limit for the Counter-Memorial
at least equal to that fixed for the Memorial;

Whereas there is no objection to granting the application of
the Agent for the Government of the United Kingdom of Great
Britain and Northern Ireland for an extension of the time-limit,
and to granting a similar extension of the time-limit for the Counter-
Memorial of the Government of the People’s Republic of Bulgaria;

Extends as follows the time-limits fixed by the Orders made in
this case on November 26th, 1957, and January 27th, 1958:

For the Memorial of the Government of the United Kingdom of
Great Britain and Northern Ireland: September 2nd, 1958;

For the Counter-Memorial of the Government of the People’s
Republic of Bulgaria: June gth, 1959;

The subsequent procedure remaining reserved for further decision.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this nineteenth day of May, one
thousand nine hundred and fifty-eight, in three copies, one of
which will be placed in the archives of the Court and the others.
transmitted to the Government of the United Kingdom of Great
Britain and Northern Ireland and to the Government of the
People’s Republic of Bulgaria, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
